DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 3/26/2021 is acknowledged.

Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the contrast between the text, lines and the gray background of the graphs is not sufficient such that the text is easily readable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it describes a method that is different than that of the present claims. The abstract describes determining the expression level of 3 or more of the 8 recited genes, while the claims and the .  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the symbols in the formulas, including those in paras. 72, 74 and 75 are not clearly readable.  
Appropriate correction is required.

The use of the terms, such as ENDOSELECT and TAQMAN, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the patient” in line 4, presumably in reference to the “breast cancer patient” set forth previously in the claims. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  text of the recited formulas is not clearly presented.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the claim recites “said patient” in line 1, presumably in reference to the “breast cancer patient” set forth in claim 1. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
	The claim(s) recite(s) numerous judicial exceptions as detailed below.
	Claim 1 recites a step of “determining the RNA expression levels of at least 4 of the following genes in a tumor sample from the patient…”. The claim does not require obtaining a tumor sample or performing any particular assay. The claim broadly encompasses a process that may be performed mentally, for example by extrapolating RNA expression levels from raw data obtained from the analysis of RNA within a tumor sample.

	Claim 1 recites a natural phenomenon which is the relationship between the RNA expression levels of at least 4 of the recited genes that serve as the basis for the combined score and the prognosis of patient.
	Claim 4 recites formulas to be used in the step of mathematically combining the expression level values. The formulas are explicitly mathematical concepts.
	Claim 6 recites a risk of developing breast cancer recurrence or cancer-related death is predicted, which broadly encompasses a mental process, e.g. making a prediction based on the combined score, and a natural phenomenon that is the relationship between the RNA expression levels of at least 4 of the recited genes that serve for the basis of the combined score and predicted patient outcome.
	Claim 10 recites one, two or more thresholds are determined for said combined score, that discriminate into high and low risk, high, intermediate and low risk, or more risk groups by applying the threshold on the combined score. The claim broadly encompasses mental processes, such as determining or setting a threshold value, and mathematical concepts of applying the thresholds to combined scores.
	Claim 11 recites a high combined score is indicative of benefit from cytotoxic chemotherapy. The claim broadly encompasses a natural phenomenon that is the relationship between the RNA expression levels of at least 4 of the recited genes that serve for the basis of the combined score and patients that benefit from cytotoxic chemotherapy.

	The judicial exception is not integrated into a practical application because the claims: do not relate to an improvement to the functioning of a computer or any other technology (e.g. the determining of RNA expression levels are not improved); effect a particular treatment or prophylaxis for a breast cancer; use a particular machine; or transform a particular article to a different state or thing. The claims add insignificant extra-solution activity to the above judicial exceptions, e.g. claim 8 as encompassed by claim 1 requires data gathering using pre-existing technologies. It is noted a judicial exception cannot integrate itself. 
	A claim is not directed to a judicial exception by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.
	One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because broadly the claim does not add any limitations beyond judicial exceptions. The claims do encompass embodiments in which the step of determining the RNA expression levels involve performing assays or techniques. However, these assays and techniques, such as those broadly set forth in claim 8, are well-understood, routine and conventional as acknowledged by the instant specification (para. 35, 37 and 38). The instant specification further describes that determining the expression level of the recited genes were known in the field and the basis for an ENDOPREDICT score (para. 3, 28, 44, 60, 62 and 71).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method for predicting a result relating to breast cancer in an estrogen receptor-positive and HER2-negative tumor in a breast cancer patient. However, the method steps in the claim only require determining the RNA expression level of at least 4 of the 8 recited genes and mathematically combining the expression level values for the genes. Thus, it is unclear if applicant intends to cover any manner of performing these two steps, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claim is incomplete, as it fails to provide any active steps that clearly accomplish the goal of predicting a result relating to breast cancer as set forth by the preamble of the claim. Amending the claim to include an active process step directed towards predicting a particular result related to breast cancer may overcome this objection.
Claims 2-13 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “the mentioned set” starting in line 5. The recitation lacks proper antecedent basis as the element of a “set” is not previously set 
Claims 2-13 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “the RNA expression levels” in line 3, “the expression level values” in line 5 and “the RNA expression level values” in line 7. It is unclear if the phrase are referring to the same element or if “the expression level values” are materially different than the “the RNA expression levels” and/or “the RNA expression level values”. 
Claims 2-13 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the method recites two method steps. It is unclear because of a lack of a conjunction between the steps if the two steps are alternative embodiments of the claim.
Claims 2-13 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “the RNA expression level values have at least in part not been normalized before the mathematical combination”. It is unclear what the metes and bounds of “at least in part” in regards to not being normalized. The claim encompasses some level of normalization but it is unclear when or how much normalization is encompassed by the claim.
Claims 2-13 depend from claim 1 and are rejected for the same reason.
Regarding claim 3, the claim references Table 1, which sets forth combinations of at least 4 genes. The claim is incomplete based on the reference to incorporate the Table in the claim. Claims are to be complete in themselves, and incorporation by 
Regarding claim 4, the text of the formulas is not clearly printed. Because the claim text cannot be clearly read, the metes and bounds of the claim are unclear.
Regarding claim 4, the claim recites “said mathematically combining the expression levels” lacks proper antecedent basis as the claim previously requires a step of “mathematically combining the expression level values. 
Regarding claim 4, the claim recites formulas having variable and factors, e.g. xi, ci, etc., which are not defined in the claim and thus, the claim is incomplete.
Regarding claim 4, the claim recites a formula that has “r” as term. The instant specification describes a term “r” that is the average of the Ct values of the three reference genes (para. 84), but is in the context of an equation that is not one of the claimed formulas. As noted above, the claim is incomplete because the variable and factors are not defined. However, if the term “r” is intended to be related to or reflect Ct values for reference genes, the term lacks proper antecedent basis as the claim does not require determining any expression levels for reference genes.
Regarding claim 4, the claim recites a formula having variable and factors. The instant specification describes various variables and factors relating to Ct values, but not in the context of one of the claimed equations. As noted above, the claim is incomplete because the variable and factors are not defined. However, if some of the terms are intended to be related to or reflect Ct values, the terms lacks proper antecedent basis as the claim does not require determining any Ct values or any assay that provides for or determines a result based on Ct values.
Regarding claim 6, the claim recites a “wherein” clause stating “a risk of developing breast cancer recurrence or cancer-related death is predicted”. It is unclear if applicant intends the clause to further add a step to claim 1 such that the method of claim 1 actively predicted a risk of developing breast cancer recurrence or cancer-related death.
Regarding claim 10, the claim recites a “wherein” clause stating “one, two or more thresholds are determined for said combined score, that discriminate into high and low risk, high, intermediate and low risk, or more risk groups by applying the threshold on the combined score”. It is unclear if applicant intends the clause to further add a step to claim 1 such that the method of claim 1 actively determines one, two or more thresholds and applies the threshold on the combined score.
Regarding claim 11, the claim recites a “high” combined score. It is unclear what constitutes a “high” combined score as the term is a relative term. It is unclear what criteria distinguishes a combined score that is “high” from a combined score that is not “high”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim describes the source of the tumor sample. The patient is not a structural feature acted upon by the claimed method. The type of patient does not further limit any element acted upon by the claimed method. Thus, claim 5 fails to further limit claim 1.
While it may be argued that in some embodiments, the tumor sample is acted upon during the step of determining the RNA expression levels, it is noted that being a patient that has received endocrine therapy or a patient that is contemplated to receive endocrine treatment does not result in a clear structural difference from the tumor samples broadly encompassed by claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Filipits (Clin Cancer Res. 2011. 17(18):6012-6020).
Regarding claim 1, as noted above, it is unclear if both recited steps are actually required by claim 1. 
Filipits teaches determining the RNA expression levels of a group of genes that includes BIRC5, UBE2C, DHCR7, RBBP8, IL6ST, AZGP1, MGP, STC2, CALM2, OAZ1 and RPL37A (p. 6013, EP and EPclin risk scores). The group includes at least 4 genes from the recited group. The step and the claim as a whole is not limited to only determining the expression of at least 4 of the 8 recited genes, and as such, encompasses the group of genes analyzed by Filipits. Thus, Filipits anticipates embodiments of claim 1 in which only the step of determining the RNA expression levels is performed.
Alternatively, in addition to teaching the above step, Filipits further teaches mathematically combining the RNA expression levels that have “in part” not been normalized by the fact that the raw Ct values of genes of interest are used in the performing the combination (p. 6013, EP and EPclin risk scores). As noted above, the 
The claimed step of mathematically combining is done for the purpose of obtaining a combined score. There is no limitation the stated purpose places on how the mathematically combining is to be performed and thus, encompasses the combining step of Filipits. It is further noted that Filipits teaches obtaining a predictive risk score (p. 6013, EP and EPclin risk scores).
The claim states “the combined score indicating a prognosis for the patient”, which is a statement of an inherent property of the combined score based on the fact it represents data from what the instant specification refers to as “informative genes” that correlates with the further course of the disease (para. 45 and 52) or Filipits refers to as “genes of interest”.
Regarding claims 2-3, as noted above, the group of genes includes the genes of the combination of claim 2 and at least one of the combinations of Table 1.
Regarding claim 5, Filipits teaches the samples are from ER-positive, HER2- negative patients that received the endocrine therapy tamoxifen (p. 6013, EP and EPclin risk scores).
Regarding claim 6, the claim sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 6 does not positively recite any additional active method steps, Filipits anticipates claim 6.
Regarding claim 7, as noted above, Filipits teaches determining the RNA expression level of genes, which one would readily recognize as involving the analysis of mRNA.
Regarding claim 8, Filipits teaches using a PCR-based method to determine the gene expression levels (p. 6013, EP and EPclin risk scores).
Regarding claim 9, Filipits teaches the determining the expression level in FFPE tumor blocks (p. 6014, Patients and tumor samples of the validation cohorts).
Regarding claim 10, the step sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 10 does not positively recite any additional active method steps, Filipits anticipates claim 10.
It is further noted that Filipits teaches determining thresholds and applying them to combined scores (p. 6013, EP and EPclin risk scores; and Figure 2).
Regarding claim 11, the claim sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 11 does not positively recite any additional active method steps, Filipits anticipates claim 11.
Regarding claims 12-13, Filipits teaches including nodal status in the combined score (p. 6013, EP and EPclin risk scores). Filipits teaches different numerical values based on the nodal status of the patient (p. 6013, EP and EPclin risk scores).

Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Dartmann (WO 2011/120984 A1).
Regarding claim 1, as noted above, it is unclear if both recited steps are actually required by claim 1.
Dartmann teaches determining the RNA expression level of UBE2C, BIRC5, RACGAP1, DHCR7, STC2, AZGP1, RBBP8, IL6ST and MGP in a tumor sample (p. 12, lines 25-28). The group includes at least 4 genes from the recited group. The step and 
Dartmann further teaches the expression level is an absolute value, which is contrasted with levels that are normalized or relative to another value based on a comparison (p. 6, lines 5-17).
Alternatively, in addition to teaching the above step, Dartmann further teaches mathematically combining the RNA expression levels that as noted above are absolute values (p. 12, lines 30-34). One would recognize absolute values are not normalized based on the description provided in Dartmann.
The claimed step of mathematically combining is done for the purpose of obtaining a combined score. There is no limitation the stated purpose places on how the mathematically combining is to be performed and thus, encompasses the combining step of Dartmann.
The claim states “the combined score indicating a prognosis for the patient”, which is a statement of an inherent property of the combined score based on the fact it represents data from what the instant specification refers to as “informative genes” that correlates with the further course of the disease (para. 45 and 52).
Regarding claims 2-3, as noted above, the group of genes includes the genes of the combination of claim 2 and at least one of the combinations of Table 1.
Regarding claim 5, Dartmann teaches the patient has received endocrine therapy (claim 6).
Regarding claim 6, the claim sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 6 does not positively recite any additional active method steps, Dartmann anticipates claim 6.
Regarding claim 7, Dartmann teaches determining the expression levels at the Messenger-RNA expression level (claim 9).
Regarding claim 8, Dartmann teaches using a PCR-based method to determine the gene expression levels (claim 10).
Regarding claim 9, Dartmann teaches the determining the expression level in fresh-frozen tumor samples (claim 10).
Regarding claim 10, the claim sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 10 does not positively recite any additional active method steps, Dartmann anticipates claim 10.
It is further noted that Dartmann teaches determining one, two or more thresholds are determined for said combined score, that discriminate into high and low risk, high, intermediate and low risk, or more risk groups by applying the threshold on the combined score (claim 16).
Regarding claim 11, the step sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 11 does not positively recite any additional active method steps, Dartmann anticipates claim 11.
It is further noted that Dartmann teaches a high combined score is indicative of benefit from cytotoxic chemotherapy (claim 17).
Regarding claims 12-13, Dartmann teaches the elements of claims 12-13 in claims 18 and 19 on pages 43 and 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as obvious over Filipits (Clin Cancer Res. 2011. 17(18):6012-6020).
It is noted that claim 1 is rejected as being anticipated by Filipits. The claim is also rendered obvious as encompassing the embodiments of claim 4.
Regarding claims 1 and 4, as noted above, it is unclear if both recited steps are actually required by claim 1. 
Filipits teaches determining the RNA expression levels of a group of genes that includes BIRC5, UBE2C, DHCR7, RBBP8, IL6ST, AZGP1, MGP, STC2, CALM2, OAZ1 and RPL37A (p. 6013, EP and EPclin risk scores). The group includes at least 4 genes from the recited group. The step and the claim as a whole is not limited to only determining the expression of at least 4 of the 8 recited genes, and as such, encompasses the group of genes analyzed by Filipits. Thus, Filipits anticipates embodiments of claim 1 in which only the step of determining the RNA expression levels is performed.
Alternatively, in addition to teaching the above step, Filipits further teaches mathematically combining the RNA expression levels that have “in part” not been normalized by the fact that the raw Ct values of genes of interest are used in the performing the combination (p. 6013, EP and EPclin risk scores). As noted above, the claim does not exclude some form of normalization and at a minimum requires the use some RNA expression level values that have not been normalized.
The claimed step of mathematically combining is done for the purpose of obtaining a combined score. There is no limitation the stated purpose places on how the mathematically combining is to be performed and thus, encompasses the combining 
The claim states “the combined score indicating a prognosis for the patient”, which is a statement of an inherent property of the combined score based on the fact it represents data from what the instant specification refers to as “informative genes” that correlates with the further course of the disease (para. 45 and 52) or Filipits refers to as “genes of interest”.
Filipits further teaches the combined score is a linear combination (p. 6013, EP and EPclin risk scores).
While Filipits does not specifically teach the formulas of claim 4, it is noted that the formulas represent a linear combination of the gene expression levels. Thus, the formulas are an obvious variant calculation taught by Filipits. 

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as obvious over Dartmann (WO 2011/120984 A1).
Regarding claim 1, as noted above, it is unclear if both recited steps are actually required by claim 1.
Dartmann teaches determining the RNA expression level of UBE2C, BIRC5, RACGAP1, DHCR7, STC2, AZGP1, RBBP8, IL6ST and MGP in a tumor sample (p. 12, lines 25-28). The group includes at least 4 genes from the recited group. The step and the claim as a whole is not limited to only determining the expression of at least 4 of the 8 recited genes, and as such, encompasses the group of genes analyzed by Dartmann. 
Dartmann further teaches the expression level is an absolute value, which is contrasted with levels that are normalized or relative to another value based on a comparison (p. 6, lines 5-17).
Alternatively, in addition to teaching the above step, Dartmann further teaches mathematically combining the RNA expression levels that as noted above are absolute values (p. 12, lines 30-34). One would recognize absolute values are not normalized based on the description provided in Dartmann.
The claimed step of mathematically combining is done for the purpose of obtaining a combined score. There is no limitation the stated purpose places on how the mathematically combining is to be performed and thus, encompasses the combining step of Dartmann.
The claim states “the combined score indicating a prognosis for the patient”, which is a statement of an inherent property of the combined score based on the fact it represents data from what the instant specification refers to as “informative genes” that correlates with the further course of the disease (para. 45 and 52).
Dartmann further teaches the combined score is a linear combination (p. 15, 28, 30, 31 and 43).
While Dartmann does not specifically teach the formulas of claim 4, it is noted that the formulas represent a linear combination of the gene expression levels. Thus, the formulas are an obvious variant of the calculation taught by Dartmann. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,577,661 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘661 patent encompasses embodiments in which expression values are not normalized in view of the limitations of claim 8 of the ‘661 patent.
While the ‘661 patent does not specifically require the formulas of claim 4, it is noted that the formulas represent a linear combination of the gene expression levels. Thus, the formulas are an obvious variant of the calculations of the ‘661 patent, such as those in claims 9-13.
Claim 6 sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 6 does not positively recite any additional active method steps, claim 6 is not patentably distinct from the methods of the ‘661 patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,577,661 B2 in view of Dartmann (WO 2011/120984 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other as described above.
The claimed methods require the elements of claim 10, which are not required by the ‘661 claims.
Regarding claim 10, the claim sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 10 does not positively recite any additional active method steps, Dartmann anticipates claim 10.
It is further noted that Dartmann teaches determining one, two or more thresholds are determined for said combined score, that discriminate into high and low risk, high, intermediate and low risk, or more risk groups by applying the threshold on the combined score (claim 16).
It would have been prima facie obvious to the ordinary artisan to have set threshold and apply them to combined scores in order to reach a conclusion about the patients risk.

Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,851,427 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 20 and 31 of the ‘427 patent encompasses 
While the ‘427 patent does not specifically require the formulas of claim 4, it is noted that the formulas represent a linear combination of the gene expression levels. Thus, the formulas are an obvious variant of the calculations of the ‘427 patent, such as those in claims 9-13, 26-28 and 37-39. 
Claim 6 sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 6 does not positively recite any additional active method steps, claim 6 is not patentably distinct from the methods of the ‘427 patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,851,427 B2 in view of Dartmann (WO 2011/120984 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other as described above.
The claimed methods require the elements of claim 10, which are not required by the ‘427 claims.
Regarding claim 10, the claim sets forth a “wherein” clause that puts forth a result that inherently flows from the performance of claim 1. Because, claim 10 does not positively recite any additional active method steps, Dartmann anticipates claim 10.
It is further noted that Dartmann teaches determining one, two or more thresholds are determined for said combined score, that discriminate into high and low 
It would have been prima facie obvious to the ordinary artisan to have set threshold and apply them to combined scores in order to reach a conclusion about the patients risk.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634